Title: From Thomas Jefferson to Cambray, 19 June 1788
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de


          
            
              Sir
            
            Paris June 19. 1788
          
          The assembly of Carolina requiring that you should renew on oath an account of the paiments you have received, the oath is necessary. There is in this country some officer of justice in every town authorized to administer an oath and make out a proces verbal of [fact]. I know because I once had occasion to take depositions here, and an officer (whose appellation I forgot) administered the oath; and it was certified under the seal of the city that he was the officer qualified to do it. Should you come to Paris before  you comply with this formality, I shall with great pleasure attend to it, and advise you how to render it conformable to our laws tho’ I apprehend the state of Carolina will not be scrupulous about forms. The oath is the essential. I have the honour to be with great esteem and attachment Sir Your most obedient & most humble servant,
          
            Th: Jefferson
          
        